SCHWARTZ, Chief Judge.
We hold that the positive dog-sniff of a package in the defendant’s ear was constitutionally permissible as the subject of a valid consent given after the defendant was told he had the right to refuse. This fact renders constitutionally inconsequential the apparent illegalities in the detention of the defendant which preceded the consent and search. See State v. Gribeiro, 513 So.2d 1323 (Fla. 3d DCA 1987); Husted v. State, 370 So.2d 853 (Fla. 3d DCA 1979); Hence, the motion to suppress the cocaine found in the package was properly denied.
The remaining points are' without merit and require no discussion.
Affirmed.